697 N.W.2d 155 (2005)
472 Mich. 909-924
OCWEN FEDERAL BANK, FSB
v.
INTERNATIONAL CHRISTIAN MUSIC MINISTRY, INC.
No. 127171.
Supreme Court of Michigan.
June 2, 2005.
SC: 127171, COA: 249081.
On order of the Court, the application for leave to appeal the July 8, 2004 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals finding that the order of the St. Clair Circuit Court quieting title violated MCR 2.613(B), and REMAND this case to the Court of Appeals to consider defendant's remaining claims. Plaintiff was not a party to the prior action in the Wayne Circuit Court, and that proceeding did not determine plaintiff's right to the property. As a result, the St. Clair Circuit Court's order did not have the effect of setting aside or rendering "null and void" the order of the Wayne Circuit Court. Rather, under the facts of this case, the St. Clair Circuit had plenary authority pursuant to MCL 600.2932 to vest title in the plaintiff.